Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 01/12/22 is acknowledged.
Claims 1-84 are pending in the instant application.
Upon consideration of Applicants’ arguments dated 01/12/22 and further search, all of the previous rejections of record have been replaced with the following new rejection:
Claim Rejections - 35 USC § 112
Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recite a method, wherein the limitation “wherein each of the individual granules contains the cholesterol-lowering drug, the anti-hypertensive drug, or a combination of the cholesterol-lowering drug and the anti-hypertensive drug”, which is indefinite because it is unclear how each of the [finally dried] granules can individually have an anti-cholesterol lowering or an anti-hypertensive agent when the claimed first step includes blending a cholesterol-lowering drug and the anti-hypertensive drug in a first granulation solution. It is unclear how the already blended active agents in a solution be made into separate granulates each containing different drug (cholesterol-lowering drug and anti-hypertensive drug). It is noted that, in fact, Example 3 of the instant specification describes preparing individual granules of simvastatin and lisinopril. While claim limitations are read in light of the specification and not in vacuum, a review of the exemplified composition (example 2) shows that the process steps of claim 1 results in granules comprising both cholesterol-lowering drug and anti-hypertensive drug, and not individual granules containing either cholesterol-lowering drug or anti-hypertensive drug. Claims 2-28 are directly or indirectly dependent upon claim 1 and hence rejected under this section. 
A clarification and corrected is requested.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-84 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006085128 to Iyer Krishnan et al in view of US 2004/0137054 to Hager et al (Hager) in view of US 9789187 to Khamar et al (Khamar).
Krishnan teaches pharmaceutical compositions, their method of manufacture and use of these compositions to be administered as combination therapy for the treatment of cardiovascular and related disorders and cardiovascular disorders associated with hyperhomocysteinemia, in particular a combination of vitamins and folic acid with cholesterol lowering drugs or lipid regulators and antihypertensive agents viz.ß-adrenergic blockers, calcium channel blockers, angiotensin converting enzyme(ACE) inhibitors, and the like (page 1, page 11,  5th full paragraph, lines bridging pages 12-13). Page 2 teaches combination therapy involves multiple doses of multiple medications for increased efficacy i.e., additive and synergistic effects, reduced adverse events, reduce frequent dosing, enhanced convenience and prolonged duration of action (page 2, page 11). Krishnan teaches effective amounts (page 14) of atorvastatin (page 5 of 23), atenolol (page 5/23), and page 13 lists the specific active agents, which are claimed in the instant active agents. 
Krishnan teaches that in order to formulate the pharmaceutical compositions comprising various classes of drugs that are diverse in their physicochemical properties and belonging to unrelated chemical classes, one has to ensure that such a combination composition is stable physicochemically and also achieves the desired characteristics “in-vivo” when administered to patients, without drug incompatibility, particularly when the different drugs are released at different rates (para bridging pages 11-12). The composition is in the form of capsules, tablets, granules, powders etc. (page 15). In particular, Krishnan teaches oral composition comprising methylcobalamin, along with at least one immediate release active agent selected from antihypertensive agents such as calcium channel blockers or beta-andrenergic blockers or ACE inhibitors, with suitable excipients thereof blended suitably and granulated with suitable binders that may be dissolved in aqueous and/or organic solvents and/or hydroalcoholic solvents thereof, dried, lubricated and compressed using suitable or triple layer compressing machines (page 14).
For the claimed binders (claims 5, 7, 33, 35, 61 and 63), Krishnan teaches preferred binders may include starch, polyvinylpyrrolidone, hydroxypropylcellulose, hydroxypropylmethylcellulose and other cellulose derivatives, gums and gelatin, and the like (page 15/23). 
For the claimed amounts of active agents (as in claims 17-18, 45-46 and 73-74), Krishnan teaches a) about 5-80 mg atorvastatin as a lipid-regulating agent b) about 1 to 10 mg amlodipine, and about 10-100 mg of atenolol as antihypertensive agents (page 16/23). Thus, the amounts of the drugs taught by Krishnan are within the claimed ranges. Krishnan suggests preparing pharmaceutical compositions comprising combination of active agents by mixing the drugs together (page 19- last paragraph, lines 4-6, suggests atorvastatin (cholesterol lowering) and amlodipine (a calcium channel blocking antihypertensive). The active agents are further mixed with binder and diluents, the resulting mixture may then be blended and granulated with hydroxypropylcellulose and polysorbate 80. The granulate is sized through a sieve of optimum mesh, mixed with disintegrants and a lubricant. Krishnan further teaches preparing separate granulations of individual drugs i.e., anti-cholesterol drug and anti-hypertensive drug (claim 29 and 57- see atorvastatin layer and ramipril layer on page 20). Krishnan also teaches the claimed steps of preparing separate granulates of antihypertensive and cholesterol reduced drugs, required by claims 29 and 57. 
Krishnan teaches aqueous or non-aqueous solvents, water and isopropyl alcohol (page 19) and hence meet claims 3, 6, 31, 34, 59 and 62. Krishnan teaches alcohol which reads on instant preservatives (claims 29, 30, 57 and 58).
For the claimed drugs, Krishnan teaches the drugs of claims 9, 10, 12-13, 15-16, 37, 38, 40-41, 43, 44, 65, 66, 68, 69 and 71-72. For the claimed binders of 5, 7, 33, 35, 61 and 63, Krishnan teaches polyvinylpyrrolidone (see above). The composition of Krishnan does not contain citric acid and hence meet claims 8, 36 and 64. 
Krishnan teaches preparing the composition by dry granulation- wet granulation or wet granulation (page 18 of 23). On page 18, Krishnan teaches that first layer comprising lipid regulator such as atorvastatin is prepared by mixing the drug with binder and diluent. Alternatively, atorvastatin can be mixed with amlodipine (mixture of drugs), and further by mixing the drugs with binder and diluents. The resulting mixture is blended, wet granulated and with a film former. A second layer comprises an antihypertensive agent such as atenolol or Ramipril, is prepared by mixing with diluents and binder, and the resulting mixture with blender such as polyvinylpyrrolidone dissolved in aqueous or non-aqueous solvents (page 18/23). The granulated layers are compressed using direct compression or fluid bed granulation process. Krishnan teaches that the oral administration of above tablets maintains the drug levels for 24 hours (1st para of page 19). Page 19 Krishnan further teaches blending both an anti-hypertensive drug (atorvastatin) and cholesterol lowering drug (Ramipril) along with microcrystalline cellulose, pre-gelatinized starch and calcium carbonate in a mixer. Hydroxypropyl cellulose and polysorbate 80 were dissolved in purified water and mixed with the mixture of the drugs, to form a wet mass form, which is then dried and formed in to granules. 
Krishnan does not explicitly teach the claimed process step i.e., lacks two claimed active agents and a preservative; and a second granulation solution of instant claim 1, so that each granule results in a combination of cholesterol-lowering drug and anti-hypertensive drug. Instead, Krishnan teaches two layers- 1) atorvastatin layer (cholesterol lowering) and 2) ramipril layer (antihypertensive), each layer with a diluent and a binder.
For claim 29, Krishnan does not teach the claimed preservative, and lacks the blending of the first and second granulated mixtures. Similarly, for claim 57, Krishnan does not teach the claimed preservative, and lacks the blending of the first and second granulated mixtures; adding a second granulation solution comprising a binder to the second granulated mixture to form a third granulated mixture, drying the third mixture.   
While, Krishnan teaches preparing two different layers of granulated mixtures, wherein granulated layers are compressed using direct compression or fluid bed granulation process, instant claims do not exclude the compression of the granulated layers, for which the granulated mixtures [layers] come into contact. As explained above, in the alternative, atorvastatin can be mixed with amlodipine (mixture of drugs), and further by mixing the drugs with binder and diluents. The resulting mixture is blended, wet granulated and with a film former. Even though Krishnan suggests employing a combination of atorvastatin and amlodipine, Krishnan does not exemplify or clearly envisage a combination in a single granulated mixture, as required by instant claim 1.
	In this regard, Hager teaches stable pharmaceutical formulation for a combination of a statin (cholesterol-lowering drug) and an ACE-inhibitors, separated by an inert material. Hager teaches a combination of statin with an ACE inhibitor, with the required stability of the active agent [0015]. The pharmaceutical composition comprises a buffer, an antioxidant and/or chelate-former as statin stabilizer [0018] or further contain vitamin E, butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), ascorbic acid, ascorbyl palmitate and/or sodium hydrogen sulfite as an antioxidant [0019, 0046]. Hager teaches excipients such as sucrose, gum arabic, polyvinylpyrrolidone, gelatin, etc., [0028-0030], pregelatinized starch [0035], all of which meet the instant binder. The composition is filled in to capsules or processed in to tablets [0031-0032]. For the statins, Hager teaches the specific statins that are claimed in the instant application [0036]. For the ACE inhibitors claimed, see [0038]. Hager teaches that the statin and stabilizer composition is prepared by any of the methods such as fluidized bed coating, pan coating, wet granulation, atomizing granulation, build-up granulation or compacting. For wet granulation, [0057] teaches mixing the ingredients such as polymers, statin/stabilizer particles, solvent (preferably water), wet screening, drying ad dry screening. Statins are mixed with polymers, stabilizers, and a granulating liquid is added, homogenized and formed into pellets. Hager teaches 0.1 to 100 mg of statin and 0.1 to 500 mg of ACE inhibitor [0066].
	Example 1 of Hager teaches a simvastatin layer and a ramipril layer. Simvastatin and microcrystalline cellulose are homogenized in a high shear mixer. A solution of BHA is combined with a solution of ascorbic acid and citric acid in water. The resulting solution with microcrystalline cellulose (MCC) and simvastatin are subjected to wet granulation. Ramipril and sodium hydrogenated carbonate are wet granulated with water, the granules are processed with Methocel, MCC, starch and sodium stearyl fumarate to form a compression mass. 
Thus, Hager suggests addition of a preservative for providing stability of statins when combined with ACE inhibitors, and suggests including preservative in the cholesterol reducing agent containing granulation mixture.
Hager does not teach a single granulation mixture of individual granules of cholesterol inhibiting drug and an antihypertensive drug composition, and instead teaches individual compressed mass comprising cholesterol lowering and antihypertensive agent.
Khamar et al teaches an oral composition comprising combination of blood pressure lowering drugs with lipid lowering agents in a single dosage form, which include the claimed active agents (abstract).  Khamar teaches that the dosage includes diluents, binders, disintegrants and antioxidants (col. 13, l 52-col. 4, l 21). Khamar teaches that the dosage form is prepared by wet granulation or direct compression (col. 14, l 26-35). Khamar teaches that the active agents blend can be granulated by adding a solution of a binder in an alcoholic or hydro-alcoholic or aqueous in a low or high shear mixer, fluid bed granulator and the like or by dry granulation (col. 14, l 36-52). 
For claims 10, 38 and 66 Khamar teaches Ramipril along with the other cholesterol lowering and antihypertensive agents (col. 15, 53-67, examples). For claims, 11, 39 and 67 Khamar teaches telmisartan as a suitable anti-hypertensive agent (col. 3, 15-17). For claims 14, 42 and 70 Khamar recognizes ezetimibe, fibric acid etc., as cholesterol lowering agents (col. 11, l 12-29). 	
Khamar intends to provide the management of atherosclerosis comprising more than one antihypertensive drugs, lipid modifying drugs and antiplatelet agent, in a way that the effect on lipid is non inferior to that observed when lipid modifying drug is taken alone (col. 8, l 4-col.9 , l 4). Example 4 of Khamar teaches preparation of 4a) simvastatin granules (cholesterol lowering), 4b) atenolol granules (antihypertensive), 4c) ramipril granules, 4d) hydrochlorothiazide blend. Khamar teaches that the blend of 4a) to 4d) granules provide stability (col. 22, l 11-15). Further, Example 6A teaches a stable multicomponent composition, comprising atenolol tablet (of example 3B), and a blend of simvastatin granules of example 4A, ramipril granules from example 4C and hydrochlorthiazide of example 4D (col. 25, l 30-56). Similarly, Example 6D, 6H, 6I, 6J, 6L-6O of Khamar includes mixtures of cholesterol lowering drug and antihypertensives, and further teaches that the above compositions are stable. Thus, Khamar teaches different methods of preparing wet granulated dosage forms, variously, comprising anti-hypertensive agent and cholesterol-lowering drugs, and granulated by adding a solution of a binder in an alcoholic or hydro-alcoholic or aqueous, that are stable. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the teachings of Krishnan, in preparing the multidrug dosage form, comprising a cholesterol lowering drug (atorvastatin) and amlodipine, and further include a preservative such as BHA because Hager a suggests employing BHA, butylated hydroxytoluene, ascorbic acid, etc., as antioxidant in stabilizing a composition comprising at least one statin and at least one ACE inhibitor [0017-0021]. One skilled in the art would have been motivated to include a preservative in the granulation mixture (of Krishnan) comprising cholesterol lowering drug (atorvastatin or simvastatin) with an expectation to prepare a stable cholesterol reducing and antihypertensive composition. In this regard, Khamar also suggests including BHA in a mixture comprising cholesterol reducing drug (example 4A). Hence, one skilled in the art would have expected that the addition of BHA in a statin comprising composition of Krishnan would improve the stability of the drug.
Furthermore, one of an ordinary skill in the art would have chosen to include an antihypertensive drug, such as ramipril, atenolol, lisinopril, fosinopril, atenolol, metaprolol etc.) (p14 of Krishnan), in the same granular mixture that also contains cholesterol lowering drug (atorvastatin in Example 1 of Krishnan), or alternatively, included cholesterol lowering drug in the same layer that contains a cholesterol lowering drugs (exemplified by Khamar), as a solution, and further mix with a binder solution to prepare a final granulation because Krishnan also suggested a combination different active agents can be included. A skilled artisan would have been motivated because Khamar suggests multicomponent composition comprising a combination of lipid reducing agents and anti-hypertensive agents for treating atherosclerosis without affecting the stability and lipid lowering effect (examples 4 and 6). Thus, a skilled artisan would have been motivated to prepare a granulated mixture of cholesterol lowering drug and antihypertensive drug alone with a binder, or employ a mixture of antihypertensive drug and cholesterol lowering drug, and still expect to provide an effective combination comprising cholesterol reducing drug and antihypertensive drug that also maintains its stability. One skilled in the art would be motivated because the analogous teachings of Khamar also suggest preparing wet granular mixtures of lipid lowering and blood pressure lowering drug.
While instant claims 1, 29 and 57 recite “enhances aqueous solubility of cholesterol reducing drug”, the term is relative and does not specifically state delta increase in the solubility. A review of the specification does not explicitly describe how the solubility of cholesterol lowering drug is enhanced and by what percentage. Whereas, as explained above, the teachings of Krishnan, Khamar and Hager teaches a method of granulation by employing a binder solution (example 1 of Krishnan, examples 4A-4C for preparing granules in Khamar and example 1 of Hager).      
Krishnan suggests preparing pharmaceutical compositions comprising combination of active agents by mixing the drugs together at the same time (as in instant claim 1) or preparing separate granulations of individual drugs i.e., anti-cholesterol drug and anti-hypertensive drug (claim 29 and 57), and the amounts of the drugs taught by Krishnan are within the claimed ranges. Thus, one skilled in the art would have been able to prepare the granulated drug mixture along with BHA or BHT as a solution (Khamar or Ding) to form granules each comprising the desired cardiovascular agents because one skilled in the art would have expected to increase the stability and further with the binder in a solution form solution provides the desired release and bioavailability. Thus, one skilled in the art would have recognized that preparing drug granulation mixture by adding a binder solution as an initial step and further add the combination of drugs sequentially or alternatively, combining the first and second drug solutions, followed by addition of a binder solution to form a third granulated mixture, drying the mixture to form granules, would be merely varying the process steps depending on the solvents employed, the binder employed as well as the solubility of drugs and/or binder. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Further, one of an ordinary skill in the art would have been able to modify the teachings of Krishnan to include the instant Ramipril, ezetimibe, fibric acid etc., as cholesterol lowering agents (col. 11, l 12-29), because Khamar teaches Ramipril as a suitable ACE inhibitor, and ezetimibe, fibric acid etc., as cholesterol lowering agents. Because Krishnan also teaches a composition comprising a combination of cholesterol lowering agent and ACE inhibitors (as anti-hypertensive agent), a skilled artisan would have expected the same effective treatment as desired by Krishnan. 
For enteric coated aspirin or other anti-platelet drugs such as clopidogrel of instant claims 19-22, 24, 26-27, 47, 50, 52, 54-55, 75-78, 80 and 82-83, Krishnan lacks enteric coated aspirin or a platelet inhibitor of instant claims. However, Khamar teaches combinations of lipid lowering drugs, anti-hypertensive and antiplatelet agents such as aspirin, clopidogrel and dipyridamole in an amount of 50 to 200 mg (lines bridging col. 11-12). Khamar also teaches enteric-coated antiplatelet agent (example 2 and example 8), a further coating to protect the enteric coated, and stability of the dosage form (col. 12, l 17-24). 
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose enteric coated aspirin, as a suitable antiplatelet agent, in combination with the cholesterol lowering and antihypertensive drugs of Krishnan because Khamar teaches adding anti-platelet aggregation agents such as aspirin, in an enteric coated form, enhances the efficacy of combination drugs and also potentially reduce side effects. One skilled artisan would have been motivated to prepare aspirin as an enteric-coated inner layer with outer layers enabling a release of cholesterol lowering and antihypertensive drugs before the release of aspirin. A skilled artisan would have expected to achieve immediate release of the antihypertensive and cholesterol lowering drug combination as taught by Krishnan and provide an enteric-coated aspirin that provides a controlled release of aspirin, and for a desired period of time.



Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive.
With respect to the argument regarding the teachings of Ding reference, the present rejection does not depend on the reference and hence the arguments are moot. The present rejection instead relies on a new combination of references. The present rejection now relies on Krishnan et al in view of Hager et al and Khamar et al.
Applicants arguments with respect to Krishnan and Khamar references have been addressed below:
Examiner acknowledges WO 2006/085128 is authored by Iyer Krishnan et al (referred to as Krishnan et al). 
Applicants argue that Krishna does not teach or suggest the method of claims 1 or 29 or 57, as also acknowledged by the examiner. It is argued that Khamar does not cure the deficiencies of Krishnan. It is also argued that as opposed to the Office position, Krishnan does not teach any binder in the reference, and also lacks a preservative. It is argued that Krishnan teaches a standard wet granulation process to make layered tablet that includes mixing all the ingredients, granulated until a wet mass is formed, wet mass is dried, the resultant mass is passed through a suitable size, select excipients are added, granules are blended that are compressed into a multi-layer tablet.
It is argued that Khamar teaches a combination of active agents, wherein the composition is devoid of drug-drug interaction, devoid of side effects and having identical pharmacokinetic and pharmacodynamic profile of individual therapeutic agent. It is argued that Khamar teaches unstable compositions and teaches separation of the active agents. It is argued that examples 1 and 2 of Khamar are directed to unstable compositions, and that Examiner relies on Example 2, which is an unstable composition. It is argued that even though Khamar teaches MCPC (multi-component pharmaceutical composition) do not teach conconcurrent granulation of simvastatin and ramipril in a preservative to form a first granulated mixture, adding a second granulation solution comprising a binder to form a second granulated mixture, wherein the blending of the drugs enhances aqueous solubility of simvastatin. It is argued that Khamar does not address solubility issue. It is argued that examples 7, 8, 9A, 9B and 9C do not teach granulating together, and only teach separate granulation and compression into layer. It is argued that even though Khamar teaches a binder solution and BHA preservative (col. 14 and col.18 respectively), the examples are unstable. It is argued (page 6 of the arguments) that example 7 of Khamar (col. 35) teach IPA-BHA by omitting citric acid, which causes instability (col. 12). Applicants argue (page 7 of the arguments) that even if example 7 include the relevant active agents, Khamar teaches preparing individual granules are dried before blending, whereas the claimed granulation solutions and/or mixtures comprising the cholesterol-lowering drug and anti-hypertensive drug are blended together before drying. It is argued that the blending step enhances the aqueous solubility of cholesterol-lowering drug. It is argued that the Office failed to establish a prima facie case of obvious because all claimed elements/steps have not been taught or suggested, and that the combination of Krishnan, Khamar and Ding references does not provide predictable results. 


Applicants arguments are not persuasive because with respect to the word “binder”, Krishnan teaches a process of preparing the first layer of example 1, the components of layer of include atorvastatin, a cholesterol lowering drug, and further employs microcrystalline cellulose, pregelatinized starch (each of which read on the instant binders according to the instant specification [0054]. Further example 1 (layer 1) includes dissolved hydroxypropyl cellulose that also reads on a binder (0054 of instant specification). Even though Krishnan fails to mention the word “binder” in the entire document (as argued by Applicants), a compound and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963). Accordingly, the argument that Krishnan does not disclose any binder is not persuasive.
The argument that the references do not teach mixing of the active agents in a granulation solution (of instant claim 1) and that the exemplified compositions of Khamar only teaches mixing of separately processed and dried granules of statin compounds and antihypertensives is not found persuasive because even though Krishnan and Khamar exemplifies preparation of separate granulation mixtures of statin and antihypertensive drugs and combining the dried granules for the formation of separate layers, both references suggest combining one or more active agents in the granulation mixture (see pg 19, last para, lines 4-6). Khamar further teaches that the process for manufacturing the formulation employs one or more active agents and further adding excipients, by direct compression of excipients, granulating together or separate, by wet granulation or dry granulation with or without excipients. Thus, one of an ordinary skill in the art would have been able to mix the two active agents i.e., a statin and an additional antihypertensive agent (Krishnan, Khamar as well as the newly added Hager reference teaches a combination of the two active agent) and still expect to maintain the stability of the stain or other cholesterol, reducing drug owing to the presence of the preservative (BHA), and further provide an effective multicomponent therapy for hypertension, atherosclerosis and other cardiovascular disorders.
While applicants argue that the prior art fails to teach mixtures of granules comprising a combination of a cholesterol reducing drug and an antihypertensives in the first granulation mixture (claim 1), claims 29 and 57 requires different granulation mixtures with different drugs before mixing the granulated mixtures. Applicants arguments are not persuasive the prior art only differs from the instant method claims in that the drying is performed after mixing whereas prior art teaches blending granulated mixtures before drying. In this regard Applicants have not provided any criticality of the order of steps performed in preparing the claimed compositions. Instead, the present specification only discloses dissolution and stability tests with respect to the claimed process without any comparative tests. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Further, with respect to the argument regarding the increased aqueous solubility of cholesterol lowering agents, instant claims do not recite how much of the solubility is increases, with the present claimed method. Instant claims recite “enhances”, which is a relative measure of solubility and Applicants have not shown any quantitative results with respect to increased solubility. A review of the specification only describes the state of the art i.e., the bioavailability of cholesterol-lowering drug is 5% (lovastatin and simvastatin) to 60% (cerivastatin and pitvastatin) [0047]. While the compositions of inventive examples may show high dissolution of simvastatin (by the inventive method), Applicants have not described the methods of prior art that produces simvastatin compositions that provides low bioavailability. while examples of the instant invention are limited only to simvastatin, instant claims include any cholesterol-lowering drug and by applicants’ own admission, certain cholesterol lowering drugs have high an increased bioavailability even to start with, compared to others. As explained in the rejection above, Krishnan does not teach employing a preservative in the atorvastatin layer and hence the rejection relies on the teachings of Khamar and Hager references. Both the references teach the instant claimed preservative, BHA, for providing stability of statin compounds (col. 14, l 16-21 of Khamar & [0046] of Hager]. Thus, the motivation to add a BHA preservative of Khamar or Hager in the composition of Krishnan would have been expected to increase the stability of statin compounds, i.e., atorvastatin of Krishan.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611